UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4608



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES MONROE COX,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CR-03-28)


Submitted:   January 15, 2004              Decided: January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Robert J.
Seidel, Jr., Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Monroe Cox appeals the judgment order of the

district court convicting him of threatening to assassinate the

President of the United States in violation of 18 U.S.C. § 871

(2000).   Finding no error, we affirm.

            Cox claims that he lacked the requisite intent to carry

out his threat and that the threat was actually made as part of a

deliberate attempt to remain incarcerated.             Regardless of Cox’s

motivation, when questioned by the Secret Service, he clearly

expressed a present intent to harm the President if released from

incarceration.   See United States v. Patillo, 438 F.2d 13, 16 (4th

Cir. 1971) (en banc).      When the threat is considered in the context

of Cox’s violent history, we cannot conclude that insufficient

evidence supported Cox’s conviction.         Accordingly, we affirm Cox’s

conviction and sentence.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -